Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. In claim 11, line 1, replace "The method of claim 10" with “The method of claim 1”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment overcomes the following rejections:
1) The rejection of claims 1, 11, 12 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is herein withdrawn.

2) The rejection of claims 1, and 11-12 under 35 U.S.C. 102(b) as being anticipated by Stearns et al. (Annals of Oncology, 2000, pages 17-22, PTO-1449, provided in the parent application) is herein withdrawn.

3) The rejection of claims 1, and 11-12 under 35 U.S.C. 102(a) as being anticipated by Stearns et al. (Journal of Clinical Oncology, 2005, Vol. 23, pages 6919-6930, see PTO-1449 provided in the parent application) is herein withdrawn.

In view of Applicant’s amendment filed on 07/06/2021, and Patent Board Decision dated 08/18/2020, claims 1, 11, 12 are allowed.

Claims 1, 11, 12 are allowed and renumbered to claims 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627